Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 4/19/2007. 
Claims 1-30 are presented for examination. 
The examiner has considered references in applicant’s IDS form 1449 received on 4/19/2007. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mastumoto et al. “US 2005/0075954 A1” (Mast).
Regarding Claim 1:  A method of automatically managing remaining capacities of beauty products applied to a system of managing beauty products, the system of managing beauty products comprising a recognition module, a display module, a processing module and a weighing module, the method of automatically managing remaining capacities of beauty products comprising following steps: 
a) controlling the processing module to recognize a beauty product being used by a user via a recognition module under a record mode (at least see Mast Abstract; [0001]-[0002]); 
b) weighing the beauty product via a weighing module when the user finishes using the (at least see Mast Fig. 1; [0015]); 
c) recording usage of the beauty product in this round and updating a remaining volume of the beauty product according to the weight after usage (at least see Mast Fig. 1; [0104]); and 
d) outputting a reminder of upcoming run out of beauty product via a display module when determining that the remaining volume of the beauty product is less than a default sufficient volume (at least see Mast [0183]). 
Regarding Claim 2:  The method of automatically managing remaining capacities of beauty products according to claim 1, further comprising following steps: 
e1) adding identification information of a new beauty product to a beauty cabinet list under a management mode; e2) retrieving an initial volume of the new beauty product as a remaining volume of the new beauty product; e3) setting a start date of using the new beauty product; and  e4) setting a default usage timing of the new beauty product (at least see Mast [0006]-0016]).
Regarding Claim 3:  The method of automatically managing remaining capacities of beauty products according to claim 2, further comprising a step e5) retrieving a recommended single time quantity of the new beauty product from a beauty product database, and displaying the recommended single time quantity on the display module (at least see Mast Abstract; [0028]-[0031]).
Regarding Claim 4:  The method of automatically managing remaining capacities of beauty products according to claim 2, further comprising a step e6) analyzing historical usage record corresponding to the new beauty product for obtaining a statistical single time quantity, (at least see Mast Abstract; [0039]-[0040]).
Regarding Claim 5:  The method of automatically managing remaining capacities of beauty products according to claim 1, wherein the identification information is an RFID reader, each of the beauty products sets an RFID tag, and the step a) is performed to determine that the user uses the beauty product when the RFID tag of the beauty product is inducted, receive input information from the RFID tag, and compare the input information with identification information of each of the beauty products recorded in a beauty cabinet list of the user for recognizing the beauty product used currently (at least see Mast [0003]).
Regarding Claim 6:  The method of automatically managing remaining capacities of beauty products according to claim 1, wherein the identification information is a camera, and the step a) is performed to capture images continuously by the image capture module, determine that the user uses the beauty product when determining according to the images that any of the beauty products is placed on the weighing module, recognize an appearance input feature of the beauty product, and compare the appearance input feature with an appearance recognition feature of each of the beauty products listed in a beauty cabinet list of the user for recognizing the beauty product (at least see Mast [0050]).
Regarding Claim 7:  The method of automatically managing remaining capacities of beauty products according to claim 1, wherein the recognition module is a camera, and the step a) is performed to capture images continuously by the image capture module, determine that the user uses the beauty product when determining according to the images that any of the beauty products is placed on the weighing module, recognize a barcode image of the beauty (at least see Mast [0089]).
Regarding Claim 8:  The method of automatically managing remaining capacities of beauty products according to claim 1, wherein the system of managing beauty products further comprises an input module, and the step a) is performed to switch to the record mode when a start beauty operation or a start beauty voice is received by the input module or a start beauty gesture is captured by the image capture module (at least see Mast [0051]).
Regarding Claim 9:  The method of automatically managing remaining capacities of beauty products according to claim 1, wherein the step c) is performed to record a usage timing or a usage order of the new beauty product, compute a single time quantity of the beauty product, and record the single time quantity of the beauty product for recording the usage of the beauty product in this round (at least see Mast [0046]).
Regarding Claim 10:  The method of automatically managing remaining capacities of beauty products according to claim 9, wherein the step c) is performed to retrieve a weight before usage of the beauty product, and compute the single time quantity of the beauty product according to the weight before usage and the weight after usage (at least see Mast Abstract; [0058]).
Regarding Claim 11:  The method of automatically managing remaining capacities of beauty products according to claim 9, further comprising a step g) outputting a reminder of mistake in usage by the display module when determining that the usage of the beauty product (at least see Mast [0053]).
Regarding Claim 12:  The method of automatically managing remaining capacities of beauty products according to claim 1, wherein the system of managing beauty products further comprises a beauty product management apparatus, the recognition module, the display module and the processing module are arranged in the beauty product management apparatus; the step a) to the step d) are performed by the beauty product management apparatus (at least see Mast [0044]).
Regarding Claim 13:  The method of automatically managing remaining capacities of beauty products according to claim 1, wherein the system of managing beauty products comprises a beauty product management apparatus, the beauty product management apparatus comprises a mirror glass and a case, the mirror glass is used to appear an optical mirror image by reflection, the recognition module, the display module and the processing module are arranged in the beauty product management apparatus, and the display module is arranged in the case and rear of the mirror glass, a display surface of the display module towards front of the mirror glass; the step a) to the step d) is performed by the beauty product management apparatus; the step d) is performed to appear the optical mirror image on the mirror glass by reflection and display the reminder of upcoming run out of beauty product on the display module for making the reminder of upcoming run out of beauty product appear on the mirror glass by transmission (at least see Mast [0102]).
Regarding Claim 14:  The method of automatically managing remaining capacities of beauty products according to claim 1, wherein the system of managing beauty products (at least see Mast [0104] and [0223]). 
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/             Primary Examiner, Art Unit 3627